J-S40016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THE JACOBS LAW GROUP, P.C.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    NABIL KASSEM AND NMK                       :
    RESOURCES, INC                             :
                                               :
                       Appellants              :       No. 497 EDA 2020

              Appeal from the Judgment Entered January 23, 2020
              In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): No. 170208142


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                                  Filed: January 28, 2021

        Appellants, Nabil Kassem and NMK Resources, Inc., appeal from the

judgment entered in the Philadelphia County Court of Common Pleas, in favor

of Appellee, The Jacobs Law Group, P.C. We affirm.

        The relevant facts and procedural history of this case are as follows. On

March 3, 2017, Appellee filed a complaint against Appellants, who were former

clients of Appellee, seeking unpaid legal fees. On June 19, 2017, Appellants

filed an answer with new matter and counterclaims for (1) professional

negligence/malpractice; (2) breach of contract; (3) breach of fiduciary duty;

(4) unjust enrichment; and (5) violation of the Unfair Trade Practices and

Consumer Protection Law.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40016-20


      The trial court summarized some of the subsequent procedural history

as follows:

         After [Appellee] granted multiple extensions of time for
         [Appellants] to respond to discovery requests, [Appellee]
         filed its first motion to compel on June 11, 2018. The court
         entered an order by agreement on July 2, 2018 that
         [Appellants] shall provide complete responses to
         [Appellee]’s discovery demands by July 16, 2018.
         [Appellants’] responses provided around that date were
         ostensibly complete, and [Appellee] proceeded with the
         deposition of [Appellant] Mr. Kassem on September 7,
         2018. During that deposition, Mr. Kassem admitted he had
         not conducted a complete search of documents and failed to
         search his personal e-mail account which he used to
         communicate with his former business partner and part
         owner of the business which he sought to divide in the
         underlying matter.          According to [Appellee], the
         communications contained in the personal email would likely
         reveal agreements, admissions, and other information
         pertinent to [Appellee]’s defenses of the counterclaim.

         A few weeks later, just prior to the initial October 1, 2018
         discovery deadline, [Appellants’] counsel stated for the first
         time that [Appellants] had not provided a significant amount
         of relevant documents.2        This failure was in direct
         contravention of this court’s July 2, 2018 order.          On
         September 1[4], 2018, [Appellants] sent a hard drive
         containing the purportedly remaining production of
         documents to counsel for [Appellee]. As with the initial
         document production, none of the documents were Bates-
         stamped nor identified as being responsive to [Appellee]’s
         document requests. Thereafter, [Appellee] filed a motion
         for sanctions seeking the dismissal of [Appellants’]
         counterclaim as a result of [Appellants’] withholding of
         documents and a motion for extraordinary relief to extend
         discovery deadlines. On September 27, 2018, [Appellants]
         produced over 15,000 more pages of documents, none of
         which included the emails that were the subject of
         [Appellee]’s sanctions motion.

              2 Specifically, counsel for [Appellants]…stated, “My
              receptionist advises we have boxes of docs hidden

                                     -2-
J-S40016-20


          away in the front of our ofc-which I do not now know
          if they have been requested by nor tendered by you
          to us (or us to you): i.e., the file is a mess.”

       Oral argument on the sanctions motion was held on October
       1, 2018. [Appellants], through counsel, represented that
       [they] would produce the outstanding emails and [Appellee]
       agreed to withdraw its motion for sanctions. Subsequently,
       on October 4, 2018, the court entered an order extending
       discovery deadlines. Following threats of motion practice,
       [Appellants] produced approximately 1,000 documents on
       November 20, 201[8], purportedly including the missing
       emails requested by [Appellee]. Upon review, [Appellee]
       discovered [Appellants] did not provide any of the
       attachments to the emails.

       Counsel for [Appellee] has, in good faith, made efforts at its
       own expense to obtain the requisite discovery. On January
       3, 2019, [Appellee] provided [Appellants] with a thumb
       drive containing Bates-stamped version of all documents
       [Appellants] provided, and advising [Appellants] what
       attachments were missing and a request for a privilege log
       of redacted documents. This letter went unanswered.

       On January 23, 2019, [Appellants] filed a motion for
       protective order requesting that [Appellee] bear the burden
       and expense for production of the same documents
       [Appellants] represented to the court it would produce.
       [Appellee] responded with a cross-motion to compel and for
       sanctions. Thereafter, at a court appearance on February
       11, 2019, [Appellants] agreed to re-produce the emails with
       the corresponding attachments and produce a privilege log
       within twenty days. Once again, [Appellants] provided
       insufficient responses, producing only 50 of the 500
       requested emails.      Correspondence between counsel
       continued as [Appellants] repeatedly produced a fraction of
       what [Appellee] requested.        No further emails were
       procured until March 1, 2019.

       Finally, on March 4, 2019, [Appellee] filed a 47 page motion
       for extraordinary relief seeking a ninety day extension—
       counsel’s sixth motion for extraordinary relief. On March 6,
       2019, denying the motion for extraordinary relief, the court
       [directed Appellee] file a motion for sanctions “including but

                                   -3-
J-S40016-20


           not limited to preclusion.”

(Trial Court Opinion, filed May 3, 2019, at 2-4) (internal citation omitted).

        Appellee filed a motion for sanctions on April 2, 2019, seeking judgment

of non pros on Appellants’ counterclaims. Appellants filed a cross-motion on

April 23, 2019, to strike the motion for sanctions or, in the alternative, for

recusal and to vacate the March 6, 2019 order. On May 3, 2019, the court

entered judgment of non pros against Appellants and dismissed Appellants’

counterclaims with prejudice. Appellants filed a petition to open judgment on

May 13, 2019, and Appellee filed a summary judgment motion on May 20,

2019.     On July 2, 2019, the court denied Appellants’ petition to open

judgment.      On July 16, 2019, the court granted Appellee’s motion for

summary judgment and entered judgment in favor of Appellee as to liability.

The court also scheduled a hearing on the issue of damages.

        The court conducted the damages hearing on October 7, 2019, and on

December 3, 2019, issued an order awarding damages in favor of Appellee in

the amount of $140,130.54. On December 12, 2019, Appellants timely filed

a post-trial motion, which the court denied on January 2, 2020. On January

23, 2020, the court entered judgment in favor of Appellee. Appellants timely

filed a notice of appeal on January 24, 2020.          The court did not order

Appellants to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and none was filed.

        Appellants raise the following issues for our review:


                                         -4-
J-S40016-20


         Was the Court of Common Pleas precluded as a matter of
         law from sua sponte directing [Appellee’s] motion for
         discovery sanctions (and therefore, the order granting
         same)? Alternatively, if this … Court determines that the
         Court of Common Pleas did not abandon its role of neutrality
         and thereby commit reversible error, did the trial court
         commit reversible error by agreeing to a joint petition for
         extraordinary relief (to extend the discovery deadline) and
         thereafter denying same?

         Did the Court of Common Pleas commit reversible error by
         entering discovery sanctions? In the alternative, if this…
         Court determines discovery sanctions are warranted, did the
         Court of Common Pleas err by entering the sanction of non
         pros?

(Appellants’ Brief at 16).

      In their first issue, Appellants assert they filed a motion for a protective

order on January 23, 2019, and in response, Appellee filed a motion to compel

discovery and to request sanctions. Appellants allege the parties ultimately

resolved their “warring” discovery motions, and agreed to file a joint petition

for extraordinary relief to extend discovery deadlines. Appellants maintain

the court even provided “pre-approval” for the proposed petition for

extraordinary relief.   Notwithstanding the parties’ agreement, Appellants

contend Appellee unilaterally filed the “joint” petition, which Appellants

describe as “a one-sided detailed diatribe of discovery abuses of [Appellants].”

(Appellants’ Brief at 23). As a result, Appellants claim the court ultimately

denied the petition for extraordinary relief and went a step further by directing

Appellee to file a motion for sanctions.

      Appellants insist the court abandoned its role of neutrality and


                                      -5-
J-S40016-20


impermissibly acted sua sponte by instructing Appellee to file the motion for

sanctions. Alternatively, and at the very least, Appellants suggest the trial

court    committed    reversible   error   by   pre-approving   the   petition   for

extraordinary relief and later denying it. Appellants conclude this Court should

reverse the trial court’s judgment of non pros, as well as the judgment as to

liability and damages in favor of Appellee. We disagree.

        Preliminarily, appellate briefs must conform in all material respects to

the briefing requirements in the Pennsylvania Rules of Appellate Procedure.

Pa.R.A.P. 2101.      When an appellant fails to raise or develop his issues on

appeal properly, or where his brief is wholly inadequate to present specific

issues for review, this Court can decline to address the appellant’s claims on

the merits.    Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000).          See also

Lackner v. Glosser, 892 A.2d 21 (Pa.Super. 2006) (explaining arguments

must adhere to rules of appellate procedure and arguments which are not

appropriately developed are waived; arguments not appropriately developed

include those where party has failed to cite authority to support contention);

Estate of Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating

appellant must support each question raised by discussion and analysis of

pertinent authority; absent reasoned discussion of law in appellate brief,

appellant hampers this Court’s review and risks waiver).

        Instantly, Appellants cite to only one case in the argument section of

their brief regarding this issue. Appellants fail to provide any other citations


                                       -6-
J-S40016-20


to relevant legal authority or to the record. Moreover, the sole case on which

Appellants rely, In re C.S., 624 Pa. 212, 84 A.3d 698 (2014) (per curiam

order), is distinguishable from the instant case. In In re C.S., our Supreme

Court determined the trial court erred in sua sponte raising a defense on behalf

of the appellant who, in failing to raise such a challenge herself, waived the

issue for purposes of appeal. See id.

      Here, however, the trial court did not raise or file any claims on behalf

of Appellee. Rather, due to Appellants’ repeated failures to provide discovery

and comply with court orders, the court essentially informed Appellee that it

could renew its earlier-filed motion for sanctions, which Appellee had

ultimately withdrawn based on Appellants’ representations that they would

turn over the requested e-mails. Because Appellants have failed to provide

us with any relevant legal authority in support of their first issue, it is waived

on appeal. See Lackner, supra.

      In their second issue, Appellants argue the trial court erred by imposing

discovery sanctions where there was no basis for doing so. Appellants contend

the court had not entered any sanctions previously and, although there were

many discovery deadline extensions in this matter, all discovery motions were

amicably resolved. Further, Appellants emphasize that the factors laid out in

Cove Centre, Inc. v. Westhafer Const., Inc., 965 A.2d 259 (Pa.Super.

2009), such as the defaulting party’s willfulness and prejudice to the opposing

party, were not present in this case to justify sanctions.


                                      -7-
J-S40016-20


      Even if sanctions were warranted, Appellants insist the entry of non pros

was not. Appellants maintain that dismissal is the most extreme sanction and

the trial court “reacted emotionally” in response to “[Appellee]’s petition’s

unilateral provocation” in entering the judgment of non pros.      (Appellants’

Brief at 26). Appellants conclude this Court should reverse the trial court’s

judgment of non pros, as well as the judgment in favor of Appellee on liability

and damages. We disagree.

      Pennsylvania Rule of Civil Procedure 4019 governs the imposition of

discovery sanctions as follows:

         Rule 4019. Sanctions

         (a)(1) The court may, on motion, make an appropriate
         order if[:]

                                  *    *    *

            (viii) a party or person otherwise fails to make discovery
            or to obey an order of court respecting discovery.

                                  *    *    *

         (c)     The court, when acting under subdivision (a) of this
         rule, may make[:]

                                  *    *    *

            (3) an order striking out pleadings or parts thereof, or
         staying further proceedings until the order is obeyed, or
         entering a judgment of non pros or by default against the
         disobedient party or party advising the disobedience[.]

                                  *    *    *

            (5) such order with regard to the failure to make
         discovery as is just.

                                      -8-
J-S40016-20



                                  *    *      *

Pa.R.C.P. 4019(a)(1)(viii), (c)(3), (c)(5).

      “[T]he purpose of discovery sanctions is to secure compliance with our

discovery rules and court orders in order to move the case forward and protect

the substantive rights of the parties, while holding those who violate such

rules and orders accountable.” Rohm & Haas Co. v. Lin, 992 A.2d 132, 147

(Pa.Super. 2010), cert. denied, 565 U.S. 1093, 132 S.Ct. 852, 181 L.Ed.2d

550 (2011). Defiance of discovery orders “is a direct affront to the authority

of the trial court and to the integrity of the judicial system and rule of law.”

Id. at 143.

         Generally, imposition of sanctions for a party’s failure to
         comply with discovery is subject to the discretion of the trial
         court as is the severity of the sanctions imposed.
         Nevertheless, the court’s discretion is not unfettered:
         because dismissal is the most severe sanction, it should be
         imposed only in extreme circumstances, and a trial court is
         required to balance the equities carefully and dismiss only
         where the violation of the discovery rules is willful and the
         opposing party has been prejudiced.

Id. at 142 (internal citations, quotation marks, and emphasis omitted).

“[T]he exercise of judicial discretion in formulating an appropriate sanction

[o]rder requires the court to select a punishment which ‘fits the crime.’”

Weist v. Atlantic Richfield Co., 543 A.2d 142, 144 (Pa.Super. 1988).

Appellate review of a discovery sanction that results in dismissal is stringent,

and our standard of review of such a sanction is strict scrutiny.      Rohm &

Haas, Co., supra at 141-42; Cove Centre, Inc., supra at 261.

                                      -9-
J-S40016-20


      “[W]here a discovery sanction either terminates the action directly or

would result in its termination by operation of law, the [trial] court must

consider multiple factors balanced against the necessity of the sanction.”

Anthony Biddle Contrs., Inc. v. Preet Allied Am. St., LP, 28 A.3d 916,

926 (Pa.Super. 2011).

         The following factors are applied to determine whether
         dismissal is appropriate as a discovery sanction:

            (1) the nature and severity of the discovery
            violation;

            (2)   the defaulting party’s willfulness or bad faith;

            (3)   prejudice to the opposing party;

            (4)   the ability to cure the prejudice; and

            (5) the importance of the precluded evidence in
            light of the failure to comply.

Scampone v. Grane Healthcare Company, 169 A.3d 600, 628 (Pa.Super.

2017), appeal denied, 647 Pa. 64, 188 A.3d 388 (2018).          See also Cove

Centre, Inc., supra at 262.      This Court has consistently placed greater

emphasis on (i) the prejudice to the non-offending party and the ability to

cure that prejudice, and (ii) the willfulness of the offending party’s conduct.

City of Philadelphia v. Fraternal Order of Police Lodge No. 5 (Breary),

604 Pa. 267, 286, 985 A.2d 1259, 1271 (2009). Importantly, “each factor

represents a necessary consideration, not a necessary prerequisite.” Rohm

& Haas Co., supra at 142.

      Instantly, in its May 3, 2019 opinion explaining its decision to enter the



                                    - 10 -
J-S40016-20


judgment of non pros against Appellants, the trial court reasoned as follows:

        Here, [Appellants’] repeated failure to expeditiously comply
        with discovery obligations warrants a judgment of non pros
        with regard to the counterclaims against [Appellee]. On July
        2, 2018, this court ordered [Appellants] to produce
        complete discovery responses by July 16, 2018. Over the
        next eight months, [Appellants] repeatedly violated the
        court’s order by either failing to provide responses or
        providing incomplete responses, most often produced only
        after [Appellee]’s threats of motion practice and further
        court involvement.

        In analyzing the [relevant] factors determining the
        appropriateness of sanction in the form of dismissal…, it is
        clear judgment of non pros is fitting. The nature and
        severity of [Appellants’] discovery violations has been
        significant and continuous. In sum, [Appellants] failed to
        produce requested documents, produced a fraction of what
        was requested only after threats of court involvement, and
        displayed general obstinance to [Appellee]’s good faith
        efforts to receive the missing discovery.

        Regarding the defaulting party’s willfulness or bad faith,
        irrespective of whether [Appellants’] failures to produce
        during the discovery period is simply a lack of due diligence
        or rather a pernicious effort to “run the clock” on the
        discovery period to prevent [Appellee] from adequate
        preparation, the result is the same: a confusing, wasteful,
        and needlessly expensive process. Moreover, [Appellants
        have] not provided any compelling reason for these
        repeated delays that would warrant a lesser sanction. Both
        the court and [Appellee] have given [Appellants] many
        chances to rectify its discovery abuses and provide
        appropriate answers to discovery requests: the court
        extended the deadlines on multiple occasions and, out of
        professional courtesy, [Appellee] agreed to additional
        extensions.

        …[I]t is clear that [Appellants’] failures have prejudiced
        [Appellee] in defending the counterclaim. [Appellee] has
        proceeded with preparing its defense without sufficient
        discovery responses, emails, documents, and important
        depositions such as Neal Jacobs, and at this point, expert

                                   - 11 -
J-S40016-20


         witnesses. As the discovery period closed April 1, 2019, and
         given the pattern of behavior from [Appellants] in
         withholding necessary responses, the prejudice suffered by
         [Appellee] is unlikely to be cured.

         In light of the fact that this court has entertained significant
         discovery motion practice, the lack of explanation from
         [Appellants] for the discovery failures, and the prejudice to
         [Appellee] that likely results from [Appellants’] failures, the
         court is not inclined to impose a lesser sanction. The
         discovery [Appellants have] produced to [Appellee] has
         been      piecemeal,      disorganized,      and    insufficient.
         [Appellants’] conduct has turned this litigation process into
         a pathetic spectacle where court orders have no force,
         agreements no meaning, and the costs of litigation are
         unimportant. Such unprofessional conduct undermines the
         judicial process and cannot simply be cured by another
         motion for extraordinary relief or extension of deadlines. It
         may, however, be deterred by the knowledge that such
         unprofessional conduct bears consequences which are
         harsh, but justified. It is the duty of this court and all courts
         to ensure the discovery process is respected, both for the
         sake of clients and the judicial system.

(Trial Court Opinion at 6-8). We agree with the trial court’s analysis. The

facts of this case demonstrate that Appellants exceeded the limits of discovery

tolerance, and the record supports the sanctions imposed.           See Rohm &

Haas, Co., supra. Accordingly, we affirm.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/21

                                      - 12 -